00-00134 & 135 Stines v State of Texas.wpd



Nos. 04-00-00134-CR & 04-00-00135-CR
Sandra Jean STINES,
Appellant
v.
 
The STATE of Texas,
Appellee
From the 144th Judicial District Court, Bexar County, Texas
Trial Court Nos. 98-CR-6593 & 98-CR-6594
Honorable Mark Luijten, Judge Presiding
PER CURIAM
Sitting:	Tom Rickhoff, Justice 
		Alma L. López, Justice
		Catherine Stone, Justice 
Delivered and Filed:	March 31, 2000
DISMISSED
	Appellant has filed a motion to dismiss these appeals.  The motion is granted and the appeals
are dismissed.  See Tex. R. App. P. 42.2(a).
								PER CURIAM
DO NOT PUBLISH